New York City police officers entered the petitioner’s place of business and witnessed customers drinking alcoholic beverages, on the premises, more than one-half hour after closing time. The petitioner contends that the Authority’s determination lacked substantial evidence because the petitioner’s president testified that no one had consumed alcoholic beverages after 4:30 a.m. The petitioner also urges this court to find that even if it had violated section 106 of the Alcoholic Beverage Control Law, the penalty imposed was excessive in view of its prior untarnished record.
After careful review of the facts, we find that the Authority’s determination was supported by substantial evidence and that the penalty imposed was neither arbitrary, capricious nor shocking to one’s sense of fairness. The testimony of Officer Lazar was quite clear and constitutes substantial evidence *296supporting the determination. Moreover, the nature and extent of the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur—Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.